In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Slavin, J.H.O.), entered November 4, 2002, which, after an inquest, dismissed the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the issue of whether he sustained a serious injury was properly decided at the inquest. The order granting his unopposed motion for summary judgment on the issue of liability did not determine that issue (see Reid v Brown, 308 AD2d 331 [2003]; Zecca v Riccardelli, 293 AD2d 31 [2002]).
The Supreme Court’s determination that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) was based upon a fair interpretation of the evidence and should not be disturbed (see Mechwart v Mechwart, 292 AD2d 354 [2002]; Nado v State of New York, 220 AD2d 397 [1995]). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.